IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-60575
                              Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

LARRY MOORE,

                                                  Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                      USDC No. 4:98-CR-23-ALL-B
                         --------------------
                             June 12, 2000


Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

      The attorney appointed to represent Larry Moore has moved for

leave to withdraw and has filed a brief in accordance with Anders

v.   California,   386 U.S. 738   (1967).      Moore     was   notified   of

counsel’s   motion    and    brief,    and   he   has   filed   a   request    for

different court-appointed counsel.           Our independent review of the

record, and counsel’s brief shows that there are no nonfrivolous

issues for appeal.          Consequently, Moore’s motion for different

court-appointed counsel is DENIED, counsel’s motion for leave to

withdraw    is     GRANTED,     counsel      is     excused     from    further

      *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-60575
                              - 2 -

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.